on motion for rehearing.
MORROW, Presiding Judge.
In his motion for rehearing the appellant insists that reversible error is presented in his Bill of Exception No. 13. From the bill the following quotation is taken:
“While defendant Carl Mathews was testifying on cross-examination by the State, he was asked if he were not indicted for theft of cattle from Mrs. Lowe on the same day and from Henry Bookman about the same time. Defendant objected to such testimony unless he might explain fully these charges. The District Attorney stated that it was offered for the pur*393pose of affecting the credibility of the witness, if it did. The Court overruled defendant’s objection and denied him a right to offer any evidence as to other charges.”
Apparently the appellant would have been within his rights had he set out in the bill of exception the testimony which he desired to introduce and which he was denied the privilege of introduction by reason of the court’s ruling. As the case was tried and came to this court, there was no bill of exception or statement in the record which would, as he puts it, “explain fully these charges” against him. In the motion for rehearing appellant sets out numerous items of evidence which he claims were available to him and which he desired to introduce. Had the appellant, in excepting to the court’s ruling, set forth in substance the evidence which he desired to introduce, the motion for rehearing might have been helpful to the court in deciding the case upon the original hearing. Because of the manner in which it was presented, however, without asserting the evidence which he desired to introduce, and having failed, so far as we are advised by the original opinion, to introduce such evidence and complain of its exclusion in a proper bill of exception, this court has no choice other than to overrule the motion for rehearing. It is so ordered.

Overruled.